Citation Nr: 1029453	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

1.  Entitlement to an increased (compensable) rating for service-
connected compression fracture of L-1.

2.  Entitlement to service connection for diabetes mellitus, as 
secondary to service-connected compression fracture of L-1.

3. Entitlement to service connection for hypertension, as 
secondary to service-connected compression fracture of L-1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to 
June 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

A videoconference hearing was held before the undersigned in May 
2006.  The Board remanded the claim to the RO in July 2006 and 
April 2008 for further development and consideration.

In a June 2009 decision, the Board denied the claims.  The 
Veteran entered a timely appeal to the U. S. Court of Appeals for 
Veterans Claims (Court).  By Order dated in April 2010, pursuant 
to a joint motion, the Court remanded the decision to the Board 
for readjudication.  The joint motion noted that the Board failed 
to insure that its prior remand directives were followed, as the 
requested medical opinion regarding whether the Veteran's 
service-connected vertebral fracture aggravated his nonservice-
connected degenerative disc disease.  In addition, pertinent 
medical records from the New Orleans, VA Medical Center (MC) and 
Houma VA outpatient clinic in Louisiana are not currently of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran's service treatment records note that he was involved 
in a motor vehicle accident on December 28, 1960.  On December 
29, 1960, no neurological findings were found.  The Veteran was 
placed on bed rest and analgesics, and on January 3, 1961, was 
started on back exercises and no pain was noted.  On January 5, 
1961, there were no complaints on extension exercises and no 
complaints of pain at all.  Physical examination on January 9, 
1961, revealed mild tenderness in the upper lumbar and lower 
dorsal spine and some tenderness on forward bending.  An X-ray 
study noted a minimal lumbar compression fracture with slight 
impaction of the superior cortex without other abnormalities.  On 
January 13, 1961, the Veteran had no complaints, and lifted 44 
pounds in physical therapy.  The Veteran continued to improve 
satisfactorily and was discharged to full duty with essentially 
no complaints on January 16, 1961.  Separation examination of the 
spine was normal in June 1963.  The discharge examination report 
noted that the Veteran was qualified for release from active duty 
and required neither treatment nor hospitalization.

The Veteran is currently service-connected for a compression 
fracture of the L-1 vertebra, which is rated as zero percent 
disabling.  The medical evidence shows that he underwent a 
magnetic resonance imaging (MRI) study in June 1998 that revealed 
disc protrusions at the L1-L2, L4-L5, and L5-S1 levels.  
Accordingly, he currently has a diagnosis of degenerative disc 
disease of the lumbar spine.  The Veteran has been denied a 
compensable rating on the basis that his current degenerative 
disc disease and disc protrusions are not related to, and have 
not been aggravated by, the service-connected compression 
fracture.

The Veteran underwent VA examinations in January 2003 and October 
2004.  In the October 2004 report, the examiner stated that the 
Veteran sustained an insignificant crack of a lumbar vertebra in 
service which required no more than 2 weeks of rest before he was 
released to two years of full duty in service.  The examiner also 
noted that the Veteran's has degenerative changes of the lumbar 
spine, rather than extruded changes, and, for the most part, are 
in a different part of the lumbar spine than at the site of the 
injury.  The VA examiner opined that the Veteran's current 
degenerative disc disease is not related to the service-connected 
disability but rather to age, obesity, and the Veteran's 
occupation.

A decision of the Social Security Administration (SSA) granted 
the Veteran disability insurance benefits - effective December 
2003, due to cancer.

In a letters dated in January 2005, January 2008, and February 
2009, the Veteran stated that he busted two lumbar vertebrae in 
service and was placed on light duty for the remainder of his 
period of service.  The Veteran stated that the physician who 
conducted the service discharge examination wanted to hospitalize 
him for several months due to his back disability; but, being 
young and wanting to return home as quickly as possible, he 
refused hospitalization.  The Veteran stated that he had some 
pain from ages 20 to 30, he had real problems from age 30 to 45, 
and unbearable pain thereafter.

In letters dated in January 2005 and February 2008, the Veteran's 
private physician since 2000, Kirk A. Dantin, M.D., stated that 
the Veteran has related progressively worsening low back pain, 
secondary to an inservice injury since at least 2002.  The 
physician stated the X-ray evidence is consistent with the 
history related by the Veteran.  The physician noted that the 
Veteran continues "to have frequent flare ups of low back pain 
although he has not suffered any deficits of the lower 
extremities."  This physician said that imaging studies revealed 
an obvious loss of vertebral height of L1 and mild deformity of 
L2, which would be consistent with the Veteran's history, and the 
1998 magnetic resonance imaging (MRI) showed disc protrusions at 
L4-5 and L5-S1 levels that were slightly eccentric toward the 
right side and causing decrease in the neural foramina fat.  He 
reiterated the Veteran's verbal history of seeing multiple 
physicians over the years for this problem with frequent flare 
ups of low back pain.  He opined that, in the absence of any 
other injuries or incidents, it appears at least as likely as not 
that the Veteran's recurrent chronic low back pain and 
degenerative changes are related to the in-service motor vehicle 
accident.

A VA examination was conducted in July 2007.  An X-ray study 
noted minimal decrease in the height of a lumbar vertebral body 
which was unchanged.  The examiner stated that the Veteran's MRI 
showed degenerative joint disease at multiple levels of the 
lumbar spine and that the Veteran had degenerative joint disease 
at multiple levels below the vertebral fracture.  In addenda to 
the examination in October 2007 and May 2008, the examiner stated 
that the Veteran's claims file was reviewed, and it was less 
likely as not that the Veteran's inservice injury caused 
protruding discs at L4- L5 and L5-S1, as the inservice injury was 
above those levels and that the Veteran's current degenerative 
disc disease was less likely as not caused by the inservice 
injury.

There is no opinion of record regarding whether the Veteran's 
service-connected vertebral fracture aggravated his nonservice-
connected degenerative disc disease.  This opinion must be 
obtained prior to a resolution of the increased rating claim.  

In addition, there are pertinent medical records from the New 
Orleans, VAMC, and Houma VA outpatient clinic, which are not 
currently of record.  These should be obtained.  

His service connection claims are inextricably intertwined with 
this claim, inasmuch as an increased rating for the disability 
could affect the outcome of the service connection claims.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  And therefore, 
further consideration of these claims must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Accordingly, the case is REMANDED for the following action:

1.  Acquire the complete medical treatment 
records, not currently of record, from the 
New Orleans, VAMC, and Houma VA outpatient 
clinic.

2.  When the above development has been 
accomplished and all available evidence has 
been obtained, the claims file,  to include a 
complete copy of this REMAND, should be 
provided to the physician who conducted the 
July 2007 VA examination.  If that physician 
is unavailable, obtain an opinion from 
another appropriate physician.  That 
physician should determine if another 
examination is needed prior to rendering 
his/her opinion.  The examiner should 
indicate in the report that the claims file 
was reviewed, and provide a complete 
rationale for all conclusions and opinions.

The examiner is requested to opine as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's current 
degenerative disc disease of the lumbar spine 
is aggravated by the service-connected 
vertebral compression fracture.  The examiner 
is specifically directed to consider the 
January 2005 and February 2008 letters from 
Dr. Dantin in explaining the rationale for 
the opinion.  

3.  Readjudicate claim for an increased 
rating.  When the above action is completed, 
readjudicate the service connection claims.  
If any action taken is adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the relevant 
evidence and a citation and discussion of the 
applicable laws and regulations.  He should 
also be afforded the opportunity to respond 
to that supplemental statement of the case 
before the claim is returned to the Board, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

